DETAILED ACTION
	The following action is in response to the election filed for application 17/226,530 on July 8, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2 4, and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 8, 2022.
	Applicant argues that the search for both species can be made without significant burden.  It can be shown, however, that the two species would require different search areas as well as distinct text searches.  Also, as currently claimed, it is believed the withdrawn claims form a hybrid species with the independent claims, that was not disclosed in the original specification.  As stated in paragraph 33 of the specification, since a braking force need not be calculated, the coasting detection and target braking force are not included (both of which are included in the independent claims).
	Applicant’s arguments have been considered, but are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 3:  
	On line 5, applicant claims a coasting stat in which “an acceleration operation or a deceleration operation are not performed.”  This is unclear, as a release of a throttle is a “deceleration operation” and also a condition where an acceleration operation is not performed.  It is suggested applicant use the same wording as in claims 3 and 5, where “a brake pedal operation” is not performed.
	
On lines 7-8, applicant claims “a driving force lower limit set for a powertrain actuator having a set gear ratio.”  On lines 10-12, applicant claims “the driving/braking request being distributed to the at least one of the powertrain system and the brake system based on the acquired driving force lower limit.”  If the driving/braking request is distributed to the brake system and not the powertrain system, it is unclear how said driving/braking request can be “based on the acquired driving force lower limit” if said “driving force lower limit” is “set for a powertrain actuator having a set gear ratio.”  The brake system must be using a different driving force lower limit.  The claims will be treated as best understood.

With regard to claims 3 and 5, the same issue with regard to the “driving force lower limit” as in claim 1 occur.
If a brake system is controlled, the driving force lower limit for a powertrain actuator is completely unnecessary.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hake ‘404A (from IDS, English translation being provided in the references cited).  With regard to claim 1, Hake teaches a control device 11 mounted on a vehicle, the control device comprising a processor programmed to: acquire a plurality of longitudinal accelerations (S16 plural times, or multiple readings from sensors (paragraphs 8, 32)) from a driving assistance system; calculate a driving/braking request when the vehicle is in a coasting state in which an acceleration operation or a brake pedal operation are not performed during running of the vehicle S2/S10; acquire a driving force lower limit set (S26 if no set gear ratio) for a powertrain actuator having a set gear ratio (S20, function of gear ratio; Fig. 3); and distribute the driving/braking request to at least one of (i) a powertrain system including the powertrain actuator and (ii) a brake system including a brake actuator 10, the driving/braking request being distributed to the at least one of the powertrain system and the brake system based on the acquired driving force lower limit S26 or S20.  With regard to claim 3, Hake teaches a method to be executed by a computer 11 of a control device mounted on a vehicle, the method comprising steps of: 17acquiring a plurality of longitudinal accelerations from a driving assistance system (S16 plural times, or multiple readings from sensors (paragraphs 8, 32)); calculating a driving/braking request when the vehicle is in a coasting state in which an accelerator pedal operation and a brake pedal operation are not performed during running of the vehicle S2/S10; acquiring a driving force lower limit set (S26 if no set gear ratio for a powertrain actuator having a set gear ratio (S20, function of gear ratio; Fig. 3); and distributing the driving/braking request to at least one of (i) a powertrain system including the powertrain actuator and (ii) a brake system including a brake actuator 10, the driving/braking request being distributed to the at least one of the powertrain system and the brake system based on the acquired driving force lower limit S26 or S20.  With regard to claim 5, Hake taches a non-transitory computer readable storage medium 11 storing a program to be executed by a computer of a control device mounted on a vehicle, the program including computer-executable instructions causing the computer to execute steps of: acquiring a plurality of longitudinal accelerations from a driving assistance system (S16 plural times, or multiple readings from sensors (paragraphs 8, 32)); calculating a driving/braking request when the vehicle is in a coasting state in which an accelerator pedal operation and a brake pedal operation are not performed during running of the vehicle S2/S10; acquiring a driving force lower limit set (S26 if no set gear ratio for a powertrain actuator having a set gear ratio (S20, function of gear ratio; Fig. 3); and distributing the driving/braking request to at least one of (i) a powertrain system including the powertrain actuator and (ii) a brake system including a brake actuator 10, the driving/braking request being distributed to the at least one of the powertrain system and the brake system based on the acquired driving force lower limit S26 or S20.  
Suggestions for Applicant
	Given the specification, it is suggested that applicant claim the driving/braking control of the brake actuator and the powertrain system control together (not in the alternative), and be clear the driving force lower limit must be used during the driving/braking control and factors into the control of the brake actuator.  This would probably overcome the cited art if a lower limit greater than zero is claimed.  If not, any brake control without an engine brake would seem to teach this.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaneta ‘732 has been cited to show a similar control device wherein when the accelerator is off (paragraph 2) and brake is off (S2), multiple accelerations are measured via 42, 43, and a driving force lower limit for a gear ratio (S21/S23) is acquired and braking is performed via a brake actuator S8.




FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	








Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



July 20, 2022